Citation Nr: 1036935	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  04-34 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Samuel C. Steelman, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant and T. Strader


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the appellant's request to reopen a claim 
of entitlement to service connection for a low back disorder.

In November 2005, the Veteran testified at a Travel Board 
hearing.

In a July 2006 decision, the Board found that the Veteran had 
submitted new and material evidence to reopen his claim and 
remanded the issue for further development.  In a March 2007 
decision, the Board denied the claim.  In December 2007, a motion 
for reconsideration was denied.

The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2008, the Court 
issued an order that granted a joint motion for remand, vacated 
the Board decision, and remanded the matter to the Board for 
action in compliance with the joint motion.  

In a June 2009 decision, the Board denied the claim.  The 
appellant appealed the Board's June 2009 decision to the Court.  
In an Order dated in January 2010, the Court vacated the Board's 
June 2009 decision and remanded the case to the Board for 
development consistent with a joint motion for remand.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The January 2010 joint motion required the Board to remand the 
claim in order to provide the Veteran with a VA examination to 
determine whether his current low back disorder is related to an 
in-service motor vehicle accident. 

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002).
 
In the present case, the parties to the joint motion for remand 
found that the evidence of record met the standard necessary to 
trigger VA's duty to assist the Veteran by providing him with a 
VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO shall schedule the Veteran for an 
examination to be conducted by a physician, 
to determine the nature and etiology of any 
current low back disorder.  All indicated 
tests must be accomplished.  The claims 
folders and a copy of this REMAND must be 
made available and reviewed by the examiner.  
The physician must opine whether it is as at 
least as likely as not, i.e., is there a 
50/50 chance, that a low back disorder is 
related to service, to include a motor 
vehicle accident which occurred in 1976.   A 
complete rationale for any opinion offered 
must be provided.  

In preparing the opinion the examiner must 
note the following terms:
 
*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.  
*	"It is not at least as likely as 
not" means less than a 50 percent 
chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed low back disorder is unknowable.
 
VA examiner must append a copy of their 
curriculum vitae to the examination report.
 
2.  After the above development is completed 
the RO must readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his attorney a 
supplemental statement of the case and return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



